Electronically Filed
                                                              Supreme Court
                                                              SCWC-12-0000588
                                                              16-JUN-2017
                                                              08:17 AM



                             SCWC-12-0000588

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                    vs.

             SCOTT YANG, Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-12-0000588; CR. NO. 10-1-0899)

  ORDER DISMISSING MOTION TO CLARIFY SUMMARY DISPOSITION ORDER
             (By: Recktenwald, C.J., for the court1)

           Upon review of Petitioner/Defendant-Appellant Scott
Yang’s “Motion to Clarify Summary Disposition Order, Filed
March 20, 2017,” filed June 5, 2017, the Summary Disposition
Order filed March 20, 2017, and the Judgment on Appeal filed
April 24, 2017, this court lacks jurisdiction to consider the
motion.   See Hawai#i Rules of Appellate Procedure Rule 40.
           IT IS HEREBY ORDERED that the motion is dismissed.
           DATED:    Honolulu, Hawai#i, June 16, 2017.

                                  /s/ Mark E. Recktenwald

                                  Chief Justice


      1
            Court: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
and Circuit Judge Kuriyama, in place of Wilson, J., recused.